PER CURIAM.
In this divorce proceeding plaintiff’s counsel, apparently in the mistaken belief that defendant did not wish to contest this case, obtained an order of default against defendant. Thereafter, defendant filed an answer together with appropriate affidavits seeldng to set aside the order of default. The court denied *50defendant’s motion and proceeded to hear the case and allowed a divorce in accordance with plaintiff’s complaint. Defendant attempts to appeal from the order refusing to set aside the default.
The challenged order is not an appealable order. Electrical Products Corp. v. Ziegler, 1937, 157 Or 267, 68 P2d 135. Walker v. Clyde et ux, 1956, 206 Or 322, 324, 292 P2d 1083.
Appeal dismissed.